Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses  performing a radiated two-stage method measurement on a device under test having a predefined number of antennas and using communications established between test antennas and the device under test using channel matrices and testing multiple positions of devices. The prior art does not suggest, as a whole, a method for performing a radiated two-stage method measurement on a device under test having a predefined number of antennas, comprising: placing the device under test on a positioner; establishing communication with the device under test using at least one link antenna; measuring the antenna pattern of the device under test using a plurality of measurement antennas, wherein the plurality of measurement antennas comprise a number of measurement antennas being larger than the number of antennas of the device under test; generating a channel matrix using the measurements of the plurality of measurement antennas; inverting the channel matrix yielding more than one solution for the channel matrix inversion; and selecting one of the solutions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEWIS G WEST/            Primary Examiner, Art Unit 2648